Citation Nr: 1423384	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as residuals of bronchial pneumonia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in St. Petersburg, Florida.  The Veteran provided testimony in a hearing before the undersigned which was held at the RO in July 2010.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In December 2010, the Board remanded the claims of entitlement to service connection for respiratory and psychiatric conditions to the RO via the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence, to include providing additional notice, obtaining additional medical records, and examinations to determine the nature and etiology of any current psychiatric and lung disabilities.  As more fully discussed in the duty to assist section below, the examinations were adequate and substantially complied with the order of remand.  All requested actions having been completed to the extent possible and the claim having been readjudicated by the AMC in a March 2012 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The only respiratory conditions with which the Veteran has been diagnosed during the appeal period, including an upper respiratory infection and a benign, small, basal granuloma in the Veteran's right lung, are not etiologically related to his active service.

2.  The Veteran does not currently suffer from PTSD as that disorder is defined under the applicable diagnostic criteria.

3.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed acquired psychiatric disability either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to PTSD, depression, and residuals of bronchial pneumonia.  None of the acquired psychiatric conditions for which the Veteran claims service connection or with which he has been diagnosed, including PTSD and major depressive disorder (MDD), are "psychoses" under the regulations, so are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Likewise, the Veteran's claimed respiratory disability, including bronchial pneumonia, residuals thereof, and a benign right lung basal granuloma, are not chronic diseases under that provision.  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the Veteran's claim regarding an acquired psychiatric disability or to his claim regarding a respiratory disability.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A Respiratory Disability

The Veteran has contended that he has a current respiratory condition that requires treatment.  See March 2008 Notice of Disagreement.  There is some evidence of record that, at least at one point during the appeal period, the Veteran had an upper respiratory infection.  See January 2008 VA Report of Examination (listing diagnoses of "pneumonia in remission" and "URI").  In addition, multiple imaging studies have indicated the presence of a small basal granuloma in his right lung.  Id. (reviewing imaging studies).  The Board previously found the January 2008 VA examination inadequate and ordered another.  See December 2010 Board of Veterans' Appeals Decision and Remand.  

In compliance with that Board decision, a second VA examiner reviewed the Veteran's medical records, conducted a physical examination, provided a current diagnosis, and offered an opinion regarding etiology.  See February 2011 VA Report of Examination.  The examiner provided the following diagnosis:  "Normal exam, no clinical evidence of any respiratory disorder except a small basal cell granuloma on X-Ray which is benign."  Id.  The VA examiner specifically opined that it was "less likely as not this veteran's currently manifested respiratory disorder is causally or etiologically related to the veteran's period of service...to include treatment for pneumonia."  Id.  The VA examiner explained that his examination "as well as the PFT was normal and there is no clinical evidence of any respiratory disorder."  Id.  He noted the absence of evidence of bronchial pneumonia, bronchitis, or chronic cough from the Veteran's discharge from active service until the present.  Id.  Finally, the VA examiner stated that "once a pneumonia is treated it resolves without any recurrence or symptoms."  Id. 

The factual basis of the VA examiner's opinion, including that the Veteran's respiratory problems have been intermittent and fully resolved after in-service treatment without residuals, is supported by private treatment records.  See November 1997 Progress Note from Broadway Medical Associates (noting "lungs reveal good breath sounds bilaterally and are clear" and not otherwise indicating any respiratory problems); July 1997 Pulmonary Function Note Winthrop University Hospital ("Lung mechanics demonstrate FVC, FEV1, FEV1/FVC, FEF 25-75 are normal.  Impression:  Spirometry normal."); see also September 1967 Report of Medical Examination (indicating "lungs and chest", nose, sinuses, "mouth and throat", and "vascular system" were all "normal").  The Veteran's VA treatment records similarly document that the Veteran has not had continuous respiratory problems despite the benign right lung abnormality indicated in imagining studies.  See, e.g., October 2010 VA Primary Care Note (listing thirteen conditions in "medical history" but no lung or bronchial conditions); March 2009 VA Primary Care Note (discussing chest imaging studies but indicating no diagnosis of or treatment for a current lung disability).

The Board finds the February 2011 VA examiner's opinion to be well-grounded in fact and thoroughly supported by analysis and reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, the Board assigns significant probative value to the February 2011 VA examiner's opinion.

In addition, the February 2011 VA examiner's opinion is consistent with the conclusion of the previous VA examiner.  See January 2008 VA Report of Examination ("Clinically, the Veteran does not have residuals from diagnosis of pneumonia in the service.").  While the 2008 opinion contained little supportive reasoning and, so, minimal probative value, the Board notes that the 2008 opinion is a second negative etiological opinion in a record containing no affirmative etiological opinion by any medical professional.  The competent medical evidence, in other words, is entirely against finding a causal nexus between the Veteran's active service and any current respiratory or lung problem.

The Veteran has submitted his own lay opinion that his in-service respiratory problems, including bronchial pneumonia, resulted in lasting damage to his lungs and a current respiratory condition.  See, e.g., March 2008 Notice of Disagreement.  The evidence of record contains no indication that the Veteran has had any medical training or experience that would equip him to provide a complex medical opinion such as diagnosing a respiratory condition, including a right lung abnormality only diagnosable through sophisticated imaging studies, or determining the etiology of a current respiratory or lung condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay veterans are not categorically incompetent to offer medical opinions, the Board finds that, in the circumstances of this case, this Veteran's opinions are not competent evidence of the correct diagnosis of his current respiratory symptoms nor are they competent evidence of the etiology of any current respiratory or lung disability.

There are no other opinions, lay or expert, connecting the Veteran's current respiratory or lung conditions to his active service.  The most probative evidence of record is that the Veteran's pneumonia fully resolved during service and did not result in any residual condition or disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a respiratory disability is denied.

PTSD

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences in active service.  See, e.g., March 2008 Notice of Disagreement.  The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD during active service.  For instance, his September 1967 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have PTSD during his active military service or at separation.

The Veteran has suggested that he currently suffers from PTSD, though he did not testify to a diagnosis of PTSD during his July 2010 hearing.  Rather, the Veteran testified regarding his depression and its onset.  See July 2010 Hearing Tr. at 11-19.  The evidence of record does not indicate that the Veteran has any mental health training or experience that would qualify him to offer a competent opinion regarding the proper diagnosis of his mental health symptoms.  The lack of mental health training or expertise is particularly significant in a case, such as this one, requiring the diagnosis of a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a) (requiring diagnosis pursuant to DSM-IV criteria).  The Board finds that the Veteran is not competent to diagnose his mental health symptoms as PTSD.

With respect to medical evidence, the Board notes that, in his application to the Social Security Administration (SSA) for disability benefits for coronary artery disease, the Veteran indicated that he suffered from "Post Cardiac Stress Disorder" and currently underwent psychotherapy.  See November 1997 Claimant's Statement When Request For Hearing Is Filed.  The Veteran did not otherwise rely, however, on any mental health disorder in presenting his SSA disability claim and the claim was granted without reference to any mental health disability.  The Board notes that the Veteran did not submit to the SSA any records containing a diagnosis of PTSD or any other mental health condition.

The Veteran's VA medical records do contain references to PTSD.  See, e.g., July 2010 VA Psychiatry Outpatient Note ("PTSD secondary to physical and emotional abuse in the military.  Depression disorder NOS.").  However, these references do not appear to meet the regulatory requirements for a diagnosis of a psychiatric disorder under the DSM-IV criteria in accordance with 38 C.F.R. § 4.125(a).  Rather, such references appear to represent preliminary diagnoses based on the results of a brief PTSD screening test; or documentation of a report by the Veteran of a private physician's diagnosis (preliminary or otherwise).  See, e.g., December 2006 VA Primary Care Outpatient Note ("Depression / Insomnia / PTSD - NAD screen positive.  Referred to mental health."); January 2009 VA Psychiatry Outpatient Note (noting only "Depression NOS" as a diagnosis, indicating a positive PC-PTSD screen, and noting with respect to action on those results:  "Already receiving needed treatment."); October 2010 VA Psychiatry Outpatient Note ("His other psychoactive meds he receives from his private physician Dr. R[].").  At the July 2010 hearing before the undersigned, the Veteran and his representative indicated that, at that time, he received all of his mental health treatment from the VA.  See July 2010 Hearing Tr. at 17.  The Veteran was advised of his right to submit private treatment records relating to his mental health or to identify providers and authorize release of records so that VA could obtain them, but he has not chosen to associate with the file any mental health records from private providers.

Finally, in the course of the development of his claim and pursuant to this Board December 2010 remand, the Veteran underwent an evaluation of his mental health.  The VA examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  See February 2011 VA C&P Examination Note ("Veteran does not meet the criteria for PTSD."; "he did not meet the threshold for any of the avoidance or numbing symptoms from Criterion C"); 38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).  The VA examiner detailed the reasons for his conclusions, including a detailed explanation of his reasons for concluding the Veteran did not meet criterion C of the DSM-IV.  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In short, the only apparent diagnosis of PTSD by a medical professional in the record contains no reasoning and, in fact, appears by affirmative evidence to be based on a screening assessment.  The Veteran was provided a VA examination and that examiner provided detailed findings to support his conclusion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  See February 2011 VA C&P Examination Note (documenting positive screening test too, but noting scores on several different tests indicating "likely feigning" and that "self-report measures [of PTSD] like the PCL-M" are "susceptible to exaggeration of the symptoms being measured" and, so, the screening test "is not likely to be a valid measure").  The Board finds the VA examiner's opinion significantly more persuasive and, so, probative with respect to whether the Veteran has PTSD than the statement to the contrary made, without elaboration, by another VA physician.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may favor one medical opinion over another).  The weight of the evidence is against finding that the Veteran suffers from PTSD according to the DSM-IV criteria.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The Board notes that the Veteran's claim is not limited to PTSD and, so, the Board must also address any other acquired psychiatric disability reasonably raised by the Veteran or by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Acquired Psychiatric Disability Other Than PTSD

The Veteran contends that he is entitled to service connection for depression.  See, e.g., March 2008 Notice of Disagreement (explaining the basis of his claim and indicating treatment for depression at a VA facility).  

The Veteran has recounted, on numerous occasions, in-service experiences that he asserts, caused his current depression.  See, e.g., August 2008 VA Form 9 (recounting in-service harassment).  The Board accepts these assertions as sufficient evidence to establish an in-service event.  See Shedden, 381 F.3d at 1167.  The record firmly establishes that the Veteran currently suffers from depression.  See also January 2009 VA Psychiatry Outpatient Note (noting diagnosis of "Depression NOS" and documenting medication prescribed for that condition); September 2009 VA Primary Care History & Physical ("anxiety depression on medication").  The only remaining element, then, is a causal nexus between the Veteran's active service and his current depression.  Shedden, 381 F.3d at 1167.

The Veteran was not diagnosed with depression during service and was found at discharge to be "normal" with respect to his psychiatric condition.  See September 1967 Report of Medical Examination.  The Veteran has stated, on numerous occasions, that his depression did not manifest until after his active service.  See, e.g., March 2008 Notice of Disagreement (stating that his depression "started when I was discharged and was degraded and spit on when I returned home from overseas by protesters"); July 2010 Hearing Tr. at 12 ("Q. ...[W]hen did you start experiencing depression?  A.  When I hit the States.  When I got discharged, and I hit Manhattan, I got spat on, called a 'baby killer.'") and at 16 ("what ignited it was...when I hit the States"); October 2007 Statement of Veteran ("this condition[, depression,] was spurred when I was in uniform and returning home and all of the protestors"); but see August 2008 VA Form 9 (asserting that his depression was "evident" during active service).  The Veteran finds the Veteran's report of post-service onset of symptoms of depression, which are more numerous and consistent than his contrary statements, to be the most credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While the Veteran's statements indicate onset of depression shortly after service, the first medical records containing either complaints or a diagnosis of depression are from almost 40 years after his discharge from active service.  See, e.g., December 2006 VA Primary Care Outpatient Note ("Depression / Insomnia / PTSD - NAD screen positive."); February 2007 VA Psychiatry Outpatient Note (providing, after comprehensive examination and analysis, an Axis I diagnosis of major depressive disorder, i.e. MDD); see also SSA Records (failing to document any diagnosis or treatment for depression and awarding disability in 1997 based on physical maladies only).  The delay by the Veteran of several decades in complaining to a medical professional of the symptoms of depression and in seeking treatment for depression provides probative evidence against an etiological link between the in-service harassment and the Veteran's current depression.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's mental health providers have indicated that his current depression is related to marital stress and, subsequently, the unfortunate death of his wife in late 2010 after a long struggle with cancer.  See, e.g., March 2007 VA Psychiatry Outpatient Note (providing an Axis I diagnosis of "MDD, Partner Relational Problems" and noting "the entire session focused on marital issues"); May 2010 VA Psychiatry Outpatient Note (documenting only a mental health diagnosis of "Depression disorder NOS" and noting:  "He is stressed by caring for wife with pancreatic cancer.").

Pursuant to this Board's December 2010 remand, the Veteran was examined by a VA psychiatrist for the purpose of evaluating the nature and etiology of any current mental health condition.  The VA examiner indicated, despite an inability to independently diagnose the condition or assess its current severity, that the Veteran's depression had "onset associated with heart attack in 1997" and was "exacerbated when wife passed away in 12/10."  February 2011 VA C&P Examination Note ("unable to assess [the severity of the depression] due to test results indicating over reporting of symptoms").  The VA examiner did provide Axis I diagnoses of "Bereavement" and "Alcohol Abuse, in reported partial remission."  Id.  Again, however, the VA examiner was unable to provide a firm etiological opinion because he was unable to "discern legitimate from feigned symptoms."  Id.

The Board finds that the medical evidence of record, including medical treatment sought only decades after the Veteran's discharge and subsequent to numerous stressors including heart attacks, marital problems, the death of the Veteran's brother, and the death of the Veteran's wife, weighs against finding a causal nexus between the Veteran's active service and his depression.  See Owens, 7 Vet. App. at 433 ("It is the responsibility of the [Board] to assess the credibility and weight to be given to evidence.").

The Veteran has alleged, despite a post-service onset and multiple post-service stressors, that his current depression was actually caused by his in-service experiences.  See, e.g., August 2008 VA Form 9; July 2010 Hearing Tr. at 15-16.  However, as noted earlier in this decision, the record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of an acquired psychiatric disorder where there is delayed onset of the condition and multiple post-service stressors are present.  See Jandreau, 492 F.3d at 1377; see also Clemons, 23 Vet. App. at 6.  The Board finds that the Veteran's opinions regarding the etiology of any acquired psychiatric disorder are not competent evidence in the circumstances of this case.  

Based on the greater weight of the competent medical evidence, the Board finds that there is no etiological link between the Veteran's active service and the Veteran's currently-diagnosed depression.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD necessarily fails.  Shedden, 381 F.3d at 1167.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Board recognizes that there are a few scattered references to "anxiety" in the medical records.  See, e.g., September 2009 VA Primary Care History & Physical ("anxiety depression on medication").  However, there is no indication in the record that he has been diagnosed with an acquired psychiatric disorder consisting of anxiety rather than that anxiety is a symptom of his depression or is not sufficiently severe to warrant a separate diagnosis.  In addition, neither the Veteran nor his representatives have suggested that the Veteran suffers from clinically significant, distinctly diagnosable anxiety that is associated with his active service.  See, e.g., July 2010 Hearing Tr. at 11-20; April 2014 Appellate Brief.  The Board, therefore, finds that separate discussion and analysis of "anxiety" as a distinct acquired psychiatric disorder is not warranted on the record before the Board.  See Clemons v. Shinseki, 23 Vet. App. at 7.  The Board has considered the symptoms of anxiety reflected in the record in connection with its consideration of entitlement to service connection for PTSD and depression.

In sum, the Board finds that the Veteran has not been diagnosed with PTSD according to the DSM-IV criteria and that his depression (MDD), which has been clinically diagnosed, did not manifest in and is not otherwise etiologically related to his active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in September 2007 prior to the initial adjudication of his claims in February 2008.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In addition, pursuant to the Board's directive, the RO provided additional notice to the Veteran in January 2011 which specifically addressed evidentiary requirements and other issues particular to claims related to PTSD.  That notice complies with this Board's order of remand and applicable law.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, SSA records, and VA treatment records.  While the Veteran has indicated at times that he received mental health treatment from a non-VA physician, the Veteran has not specifically identified the physician or provided to VA an authorization for the release of medical records from that provider.  The Veteran has been adequately notified of his right to submit the records or obtain VA's assistance in obtaining the records, but has taken no steps to do so and has affirmatively indicated that he does not wish to supplement the evidence with private mental health treatment records.  See, e.g., July 2010 Hearing Tr. at 18; see also March 2012 Expedited Processing Request ("we...do not have any additional evidence regarding the veteran's appeal").  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In January 2008 and February 2011, VA provided the Veteran with medical examinations to address the existence, etiology, and symptoms of his claimed respiratory disability.  The January 2008 examination was previously determined by the Board to be inadequate.  The February 2011 examination, however, is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains extensive medical records, including records of examinations for the purpose of determining entitlement to Social Security Administration disability benefits.  To the extent those records are relevant to the issues addressed above, they support the VA examiners' conclusions.  VA has no obligation to obtain further medical examinations or opinions in connection with the Veteran's claim related to a respiratory disability.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, VA provided an examination in February 2011.  The VA examiner reviewed the Veteran's pertinent medical history and conducted a clinical evaluation of the Veteran.  While the VA examiner was able to rule out a diagnosis of PTSD, the VA examiner was unable to provide a definitive opinion regarding the proper diagnosis of the Veteran's symptoms, the severity of those symptoms, or the etiology of the Veteran's diagnosed depression which raises a question regarding the adequacy of the examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The VA examiner explained that his inability to provide definite opinions regarding diagnosis and etiology was due to the Veteran's apparent "over reporting" of symptoms.  See February 2011 VA C&P Examination Note (noting inability "to assess [the severity of the depression] due to test results indicating over reporting of symptoms" and inability to "discern legitimate from feigned symptoms.").  The Board notes that an examination is not inadequate simply because the examiner's opinion is inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999); Clemons, 23 Vet. App. at 6.  The Board finds that the VA examiner's inability to opine on the questions of diagnosis and etiology is an assessment the examiner arrived at after all due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  The examiner's opinion that he could not reach a non-speculative conclusion was based on a thorough review of the medical record, a detailed examination, and logically sound reasoning.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriguez, 22 Vet. App. at 302.  

While the Board recognizes that the examiner did not conclude that it would be impossible, in principle, to render a diagnosis and to determine the etiology of any diagnosed condition, the problem is that the Veteran is the source of the information that would permit the examiner to reach definite opinions.  The Board finds that the record does not suggest that another examination would result in, or that a different examiner would be able to elicit, more reliable information from the Veteran or would be able to render a more definite opinion based on the information that the Veteran was able and willing to provide.  In these circumstances, the Board finds that the medical evidence that would have permitted the examiner to render a more definite opinion was not "procurable."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also:  "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  

In addition, despite the partially inconclusive February 2011 VA examination, the record contains sufficient competent medical evidence, including diagnoses of depression and alternative etiology opinions, for the Board to make a decision on the Veteran's claim.  See 38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  

The Board notes that the results of this examination and a March 2012 Supplemental Statement of the Case discussing and relying on the results of the February 2011 VA examination were available to the Veteran and his representatives when they indicated that they had no additional information to submit and that the Veteran intended to rest on the record as it stands.  See March 2012 Expedited Processing Request (submitted in response to the SSOC); April 2014 Appellate Brief.  VA has satisfied its duty to assist the Veteran in developing evidence relating to his claim of entitlement to service connection for an acquired psychiatric disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


